Title: [Diary entry: 11 March 1788]
From: Washington, George
To: 

Tuesday 11th. Thermometer at 36 in the Morning—52 at Noon And 52 at Night. The Wind still at No. Wt. & fresh and Cold in the forenoon. In the afternoon it lulled & was more moderate. Rid to Muddy hole, Dogue run, Frenchs & the Ferry. At the first Began to plow—Women making fence on ditch round the Barn, and in lane. The frost below the surface (2 or 3 Inches) stopped in places the plow but I ordered them to proceed. Directed the Plows at Dogue run to begin to morrow. At Frenchs two plows were at work and the Women began to fence between fields No. 1 & 4. At the Ferry I directed the Plows to work to morrow. Women still filling gullies and the Men preparing to fence on the long ditch. Mr. Lund Washington and his wife dined here.